Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Applicant’s election without traverse of Claims 1-9 in the reply filed on 01/11/2021 is acknowledged.
Claims 1-9 are as previously presented.	
Claims 10-25 are withdrawn.
Claims 1-9 are the claims hereby under examination. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement has been considered by the examiner.
Abstract
Applicant is reminded of the proper content of an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The phrase “flow control means” the legal phraseology “means.” 

Claim Objections
Claim 6 is objected to because of the following informalities:
The limitation “at least one first cannula configured to pierce the first pierceable wall section, upon piercing the first pierceable wall section and to bring the solution chamber in fluid communication with the collection chamber” is not proper grammar. It appears to the examiner that claims 6 and 7 are supposed to mirror each other and claim 6. It appears claim 6 should be rewritten to read “at least one first cannula configured to pierce the first pierceable wall section, and, upon piercing the first pierceable wall section, to bring the solution chamber in fluid communication with the collection chamber”
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
The limitation of claim 1: “flow control means configured to control a first transfer… and a second transfer,” contains the generic phrase “flow control means” with the transition phrase “configured to” is modified by the function language “to control a first transfer… and a second transfer.” The specification filed 11/02/2018 refers to the flow control means as cannulas ([0018]), as fluid connections ([0021]), a combination of a controllable valve and a cannula ([0022]), or valves ([0094]).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tomer (US 20080300508 A1).
Regarding Claim 1, Tomer discloses a body fluid extraction device for extracting a body fluid and for testing at least one predetermined analyte or property of the body fluid ([0002], a diagnostic patch attachable to a subject's skin for performing a rapid blood test), the body fluid extraction device ([0029], Patch 10) comprising: 
at least one hollow needle ([0033], Lancing element 35 may be a hollow needle) having a base end (inherent the hollow needle, base end is attached to lancet housing 32) and a tip (inherent to a needle, the end that pierces the skin) and a channel linking the base end and the tip in fluid communication (a hollow needle inherently has this channel);
[0030], aperture 15 underneath film 17. Forms cavity 16) having an input end ([0033], opening created in dermal tissue) in fluid communication with the channel ([0033], lancing element 35 penetrates through layers of patch 10. Puncturing the layers puts them in fluid communication), the collection chamber (See Fig. 6C, wick member located in cavity 16 formed by aperture 15 and film 17) comprising a capillary wick ([0035], a wick member 16) configured to transport at least a fraction of the body fluid away from the input end ([0035], having one end in contact with cavity 16 and a second end in contact with the sample receiving zone of strip 50, serves as a bridging element between the two);
a testing chamber ([0030], elongated opening 25 shown in Fig. 5) comprising at least one testing unit ([0030], testing strip 50 is in enclosure formed by opening 25) that includes a respective reacting material ([0037], Diagnostic strip 50 may be any diagnostic test strip known in the art for detecting an analyte in a whole blood sample by a lateral flow assay) configured to react ([0037], strip 50 includes a reaction zone 56) in a predetermined manner to a predetermined analyte or property of the body fluid ([0037], Reaction or reagent zone 56 is where reagents useful in the detection of the analyte, such as a labeled specific binding member of a first specific binding pair, are bound either movably or immobilized);
a solution chamber ([0036], Unit 80 accommodates a blister 81), comprising a buffer solution ([0036], the patch of the invention may further include a small reservoir of medically approved buffer or other appropriate reagent solution);
flow control means ([0036], channel 82 and [0035], wick 19) configured to control, in a first step ([0036], channel 82), a first transfer of the buffer solution from the solution chamber to the collection chamber ([0036], Channel 82 is formed such that solution released from blister 81 flows into cavity 16), and in a second step ([0035], wick 19) a second transfer of the body fluid and the buffer solution from [0035], wick 19 serves as a bridge to carry the solution form the cavity 16 to the testing strip in the testing chamber).
Regarding Claim 4, Tomer discloses the body fluid extraction device according to claim 1, wherein the at least one testing unit comprises a respective lateral flow assay unit that includes ([0037], The lateral flow assay is carried out by applying the sample at the sample receiving zone 52 and allowing it to travel along the strip by capillary action, to react with the reagents provided in zone 56 and further downstream to be captured and concentrated at the detection/capture zone 55):
a sample pad ([0037], receiving zone 52 of strip 50) configured to adsorb the body fluid and the buffer solution after the second transfer ([0035], wick member 16, having one end in contact with cavity 16 and a second end in contact with the sample receiving zone 52 of strip 50, serves as a bridging element between the two); and
a testing capillary wick ([0037], separation zone 54 along with reaction zone 56, and detection zones 55) connected to the sample pad (See Fig. 7) and wherein the reacting material is arranged on the testing capillary wick ([0037], reagents provided in zone 56).
Regarding Claim 6, Tomer discloses The body fluid extraction device according to claim 1 as described above, and further discloses wherein the solution chamber comprises a first pierceable wall section ([0036], blister 81 may be fabricated from any thin liquid impermeable membrane such as polyethylene, nylon or the like that is easily punctured by a sharp element) and wherein the flow control means comprises at least one first cannula ([0036], shorter lancing element 83) configured to pierce the first pierceable wall section ([0036], ), upon piercing the first pierceable wall section ([0036], shorter lance 83 pierces blister 81 to release solution) and to bring the solution chamber in fluid communication ([0036], and  solution released from blister 81 flows into cavity 16 through channel 82) with the collection chamber.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tomer (US 20080300508 A1)  as applied to claim 4 above, and further in view of Dahl (US 20130096400 A1).
Regarding Claim 5, Tomer discloses the body fluid extraction device according to claim 4.
[0002]) comprising a plurality of testing units (See Fig. 5, [0119], arms 19) arranged to share a common sample pad ([0119], central section 18 of the test strip layer) and wherein the respective testing capillary wicks ([0047], conventional lateral flow strips that are already available. One of ordinary skill in the art would recognize that such strips work through “wicking”) extend radially from a common center formed by the common sample pad ([0119], four arms 19 projecting radially from the central section 18). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Tomer to include multiple radially extending strips as taught by Dahl to allow for the device to the presence or absence of at least four different biological factors (Dahl [0120]). Testing for multiple factors at once would decrease the cost of use and increase efficiency of the device. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tomer (US 20080300508 A1)  as applied to claim 4 above, and further in view of Chang (WO 2016148646 A1).
Regarding Claim 8, Tomer discloses the body fluid extraction device according to claim 1 as described above.
However, Tomer does not disclose the device wherein the flow control means comprise a first fluid connection between the solution chamber and the collection chamber, the first fluid connection being controllable by a first valve in dependence on a predetermined first control signal, and a second fluid connection between the collection chamber and the testing chamber, the second fluid connection being controllable by a second valve in dependence on a predetermined second control signal. Chang teaches a microfluidic testing chip ([0002]) wherein a flow control means comprise a first fluid connection (See Fig. 10A, channel connects 423 and 421) between a solution chamber ([0069], buffer reservoir 423) and a collection chamber ([0069], mixing chamber 421), the first fluid connection being controllable by a first valve ([0069], These buffers may be actuated into the mRNA purification mixing chamber 421 (through one-way passive check valves 434)) in dependence on a predetermined first control signal ([0069], Fluid actuation may be achieved via a plunger-actuated pump 454 (using linear motor actuators built into the LOC frame 450), and a second fluid connection between the collection chamber ([0069], mixing chamber 421) and a testing chamber ([0072], reaction chambers 433), the second fluid connection being controllable by a second valve ([0072], actuated through one-way passive check valves 434 into reaction chambers 433) in dependence on a predetermined second control signal ([0072], Once the reagents have been mixed with the purified mRNA sample, the nucleic acid assay may be actuated through one-way passive check valves 434 into multiple nucleic acid amplification reaction chambers 433. This timely actuation implies there is an inherent control signal.).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tomer (US 20080300508 A1)  as applied to claim 1 above, and further in view of Simon (US 20150202418 A1).
Regarding Claim 9, Tomer discloses the body fluid extraction device according to claim 1.
However, Tomer does not disclose wherein an inner wall of the channel of the hollow needle is at least partially covered by a covering layer comprising a hydrophilic material. Simon teaches a device for extracting or filtering a fluid containing one or more target molecules wherein an inner wall of a channel of the hollow needle is at least partially covered by a covering layer comprising a hydrophilic material ([0164], The walls of the bore 52 of the microneedle 50 may be rendered hydrophilic using any appropriate technique, such as by treatment with a plasma or by the application of the hydrophilic coating). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the needle disclosed by Tomer to include the hydrophobic coating as taught by Simon to enhance both the rate of fluid uptake and the height of the fluid meniscus Simon [0167]). This allows the needles to be smaller which decreases patient pain and increases the efficiency of the device. 
Allowable Subject Matter
Claims 2-3 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The prior art of record does not teach a fluidic device wherein buffer in transferred into a chamber through the same input end as the bodily fluid.
	The prior art of record does not teach a device wherein the testing chamber is separate from the buffer and mixing chamber and is brought into fluid communication after the first transfer.
 	The prior art of record does not teach a device wherein a cannula pierces a wall to allow fluid flow from a mixing chamber to a testing chamber.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER HENRY CONNOR whose telephone number is (571)272-2053.  The examiner can normally be reached on Monday - Friday (7:30am - 5:00pm est).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/ALEXANDER H CONNOR/               Examiner, Art Unit 3791                                                                                                                                                                                         
/DANIEL L CERIONI/               Primary Examiner, Art Unit 3791